Exhibit 10.2

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of October 28,
2019, by and between: Chardan Healthcare Acquisition Corp., a Delaware
corporation (“Parent”), Shareholder Representative Services LLC, a Colorado
limited liability company, (the “Stockholder Representative”), solely in its
capacity as representative of the stockholders of the Company, and Continental
Stock Transfer & Trust Company, a New York corporation (the “Escrow Agent”).

 

WHEREAS, the Purchaser, CHAC Merger Sub Ltd., a wholly-owned subsidiary of
Parent (“Merger Sub”), Biomx Ltd. (the “Company”), the stockholders of the
Company, and the Stockholder Representative entered into a Merger Agreement,
dated July 16, 2019, as amended and restated on October 11, 2019 (the “Merger
Agreement”), providing for, among other things, the merger of Merger Sub with
and into the Company and the conversion of shares of Company Common Stock
(excluding any shares held in the treasury of the Company) into the right to
receive the Applicable Per Share Merger Consideration in accordance with the
terms set forth in the Merger Agreement; and

 

WHEREAS, pursuant to Section 11.3 of the Merger Agreement, the Purchaser is
required to deposit shares of Purchaser Common Stock, par value $0.0001 per
share (the “Escrow Shares”), which Escrow Shares would otherwise be issuable to
the Escrow Participants (as defined in the Merger Agreement), with the Escrow
Agent on the date hereof in connection with the indemnification obligations of
the Escrow Participants as contemplated by the Merger Agreement; and

 

WHEREAS, the Parent and Company have waived the requirement pursuant to Section
4.1(c) of the Merger Agreement to deposit the number of shares of Purchaser
Common Stock issuable upon conversion of each Ordinary Warrant and Preferred A-1
Warrant held by an Escrow Participant and assumed by Purchaser as of the
Effective Time (each such capitalized term as defined in the Merger Agreement).

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

I. Appointment; Defined Terms.

 

(a) The Parent and the Stockholder Representative hereby appoint the Escrow
Agent as its escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

(b) All capitalized terms with respect to the Escrow Agent shall be defined
herein. The Escrow Agent shall act only in accordance with the terms and
conditions contained in this Agreement and shall have no duties or obligations
with respect to the Underlying Agreement.

 

2. Escrow Shares.

 

(a) The Parent agrees to deposit with the Escrow Agent 1,506,906 Escrow Shares
on the date hereof. The Escrow Agent shall hold the Escrow Shares as a
book-entry position registered in the name of the stockholders of the Company as
indicated on Exhibit A.

 

(b) Escrow Shares.

 

(i) With respect to any matter for which the Escrow Shares are permitted to
vote, the Escrow Agent shall vote, or cause to be voted, the Escrow Shares in
the manner directed by the Stockholder Representative. In the absence of an
instruction from the Stockholder Representative, the Escrow Agent shall not vote
any of the shares comprising the Escrow Shares.

 

 

 

 

(ii) Any dividends paid with respect to the Escrow Shares shall be deemed part
of the Escrow Shares and be delivered to the Escrow Agent to be held in a bank
account and be deposited in one or more interest-bearing accounts to be
maintained by the Escrow Agent in the name of the Escrow Agent.

 

(iii) In the event of any stock split, reverse stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of the common stock of Parent other than a
regular cash dividend, the Escrow Shares under Section 2(a) above shall be
appropriately adjusted on a pro rata basis and consistent with the terms of any
applicable Agreements.

 

3. Disposition and Termination.

 

(a) In the event that the Escrow Agent receives an instruction letter signed by
the Purchaser and the Stockholder Representative, the Escrow Agent shall
promptly distribute all or any portion of the Escrow Shares as directed by such
instruction letter.

 

4. Escrow Agent.

 

(a) The Escrow Agent shall have only those duties as are specifically and
expressly provided herein, which shall be deemed purely ministerial in nature,
and no other duties shall be implied. The Escrow Agent shall neither be
responsible for, nor chargeable with, knowledge of, nor have any requirements to
comply with, the terms and conditions of any other agreement, instrument or
document between Purchaser and any other person or entity, in connection
herewith, if any, including without limitation the Underlying Agreement or nor
shall the Escrow Agent be required to determine if any person or entity has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement. In the event of any conflict
between the terms and provisions of this Agreement , those of the Merger
Agreement, any schedule or exhibit attached to this Agreement, or any other
agreement between Purchaser and any other person or entity, the terms and
conditions of this Agreement shall control. The Escrow Agent may rely upon and
shall not be liable for acting or refraining from acting upon any written
notice, document, instruction or request furnished to it hereunder and believed
by it to be genuine and to have been signed or presented by the applicable
person without inquiry and without requiring substantiating evidence of any
kind. The Escrow Agent shall not be liable to any beneficiary or other person
for refraining from acting upon any instruction setting forth, claiming,
containing, objecting to, or related to the transfer or distribution of the
Escrow Shares, or any portion thereof, unless such instruction shall have been
delivered to the Escrow Agent in accordance with Section 10 below and the Escrow
Agent has been able to satisfy any applicable security procedures as may be
required hereunder and as set forth in Section 10. The Escrow Agent shall be
under no duty to inquire into or investigate the validity, accuracy or content
of any such document, notice, instruction or request. The Escrow Agent shall
have no duty to solicit any payments which may be due it or the Escrow Shares
nor shall the Escrow Agent have any duty or obligation to confirm or verify the
accuracy or correctness of any amounts deposited with it hereunder.

 

(b) The Escrow Agent shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith except to the extent that a final
adjudication of a court of competent jurisdiction determines that the Escrow
Agent’s gross negligence or willful misconduct was the primary cause of any
loss. The Escrow Agent may execute any of its powers and perform any of its
duties hereunder directly or through affiliates or agents. The Escrow Agent may
consult with counsel, accountants and other skilled persons to be selected and
retained by it. The Escrow Agent shall not be liable for any action taken,
suffered or omitted to be taken by it in accordance with, or in reliance upon,
the advice or opinion of any such counsel, accountants or other skilled persons
except to the extent that a final adjudication of a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss. In the event that the Escrow Agent
shall be uncertain or believe there is some ambiguity as to its duties or rights
hereunder or shall receive instructions, claims or demands which, in its
opinion, conflict with any of the provisions of this Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be given a direction in
writing which eliminates such ambiguity or uncertainty to the satisfaction of
the Escrow Agent or by a final and non-appealable order or judgment of a court
of competent jurisdiction.

 

2

 

 

5. Succession.

 

(a) The Escrow Agent may resign and be discharged from its duties or obligations
hereunder by giving thirty (30) days’ advance notice in writing of such
resignation to the other parties hereto specifying a date when such resignation
shall take effect, provided that such resignation shall not take effect until a
successor escrow agent has been appointed in accordance with this Section 5. If
the parties hereto have jointly failed to appoint a successor escrow agent prior
to the expiration of thirty (30) days following receipt of the notice of
resignation, the Escrow Agent may petition any court of competent jurisdiction
for the appointment of a successor escrow agent or for other appropriate relief,
and any such resulting appointment shall be binding upon all of the parties
hereto. The Escrow Agent’s sole responsibility after such thirty (30) day notice
period expires shall be to hold the Escrow Shares and to deliver the same to a
designated substitute escrow agent, if any, or in accordance with the directions
of a final order or judgment of a court of competent jurisdiction, at which time
of delivery the Escrow Agent’s obligations hereunder shall cease and terminate,
subject to the provisions of Section 7 below. In accordance with Section 7
below, the Escrow Agent shall have the right to withhold, as security, an amount
of shares equal to any dollar amount due and owing to the Escrow Agent, plus any
costs and expenses the Escrow Agent shall reasonably believe may be incurred by
the Escrow Agent in connection with the termination of this Agreement.

 

(b) Any entity into which the Escrow Agent may be merged or converted or with
which it may be consolidated, or any entity to which all or substantially all
the escrow business may be transferred, shall be the Escrow Agent under this
Agreement without further act.

 

6. Compensation and Reimbursement. The Escrow Agent shall be entitled to
compensation for its services under this Agreement as Escrow Agent and for
reimbursement for its reasonable out-of-pocket costs and expenses, in the
amounts and payable as set forth on Schedule 2. All amounts owing under the
foregoing sentence shall be paid by Purchaser. The Escrow Agent shall also be
entitled to payment of any amounts to which the Escrow Agent is entitled under
the indemnification provisions contained herein as set forth in Section 7;
provided, however, that such compensation, expenses, disbursements and advances
shall not be paid from the Escrow Shares. The obligations of Purchaser set forth
in this Section 6 shall survive the resignation, replacement or removal of the
Escrow Agent or the termination of this Agreement.

 

7. Indemnity.

 

a) The Escrow Agent shall be indemnified and held harmless by Purchaser from and
against any expenses, including counsel fees and disbursements, or loss suffered
by the Escrow Agent in connection with any action, suit or other proceeding
involving any claim which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Escrow Agent hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in the any state or federal
court located in New York County, State of New York.

 

3

 

 

b) The Escrow Agent shall not be liable for any action taken or omitted by it in
good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, tem1ination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

c) The Escrow Agent shall not be liable for any action taken by it in good faith
and believed by it to be authorized or within the rights or powers conferred
upon it by this Agreement, and may consult with counsel of its own choice and
shall have full and complete authorization and indemnification, for any action
taken or suffered by it hereunder in good faith and in accordance with the
opinion of such counsel.

 

d) This Section 7 shall survive termination of this Agreement or the
resignation, replacement or removal of the Escrow Agent for any reason.

 

8. Patriot Act Disclosure/Taxpayer Identification Numbers/Tax Reporting.

 

(a) Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) requires the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, parties hereto acknowledge that Section 326 of the USA PATRIOT
Act and the Escrow Agent’s identity verification procedures require the Escrow
Agent to obtain information which may be used to confirm identity, including
without limitation name, address and organizational documents (“identifying
information”). The parties hereto agree to provide the Escrow Agent with
information and consent to the Escrow Agent obtaining from third parties any
such identifying information required as a condition of opening an account with
or using any service provided by the Escrow Agent.

(b) The underlying transaction does not constitute an installment sale requiring
any tax reporting or withholding of imputed interest or original issue discount
to the IRS or other taxing authority.

 

9. Notices. All notices and communications hereunder shall be deemed to have
been duly given and made if in writing and if (i) served by personal delivery
upon the party for whom it is intended, (ii) delivered by registered or
certified mail, return receipt requested, or by Federal Express or similar
overnight courier, or (iii) sent by facsimile or email, provided that the
receipt of such facsimile or email is promptly confirmed, by telephone,
electronically or otherwise, to the party at the address set forth below, or
such other address as may be designated in writing hereafter, in the same
manner, by such party:

 

If to Purchaser:

 

If to the Stockholder Representative:

 

Shareholder Representative Services LLC

950 17th Street, Suite 1400

Denver, Colorado 80202

Attention: Managing Director

Facsimile No.: (303)623-0294

Email: deals@srsacquiom.com

 

4

 

 

If to the Escrow Agent:

 

Continental Stock Transfer and Trust

One State Street - 30th Floor

New York, New York 10004

Facsimile No: (212) 616-7615

Attention:

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent, such communications shall be deemed to have been given on the date
received by an officer of the Escrow Agent or any employee of the Escrow Agent
who reports directly to any such officer at the above-referenced office. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. For purposes of this Agreement, “Business
Day” shall mean any day other than a Saturday, Sunday or any other day on which
the Escrow Agent located at the notice address set forth above is authorized or
required by law or executive order to remain closed.

 

10. Security Procedures. Notwithstanding anything to the contrary as set forth
in Section 9, any instructions setting forth, claiming, containing, objecting
to, or in any way related to the transfer or distribution, including but not
limited to any transfer instructions that may otherwise be set forth in a
written instruction permitted pursuant to Section 3 of this Agreement, may be
given to the Escrow Agent only by confirmed facsimile or other electronic
transmission (including e-mail) and no instruction for or related to the
transfer or distribution of the Escrow Shares, or any portion thereof, shall be
deemed delivered and effective unless the Escrow Agent actually shall have
received such instruction by facsimile or other electronic transmission
(including e-mail) at the number or e-mail address provided to Purchaser and the
Stockholder Representative by the Escrow Agent in accordance with Section 9 and
as further evidenced by a confirmed transmittal to that number.

 

(a) In the event transfer instructions are so received by the Escrow Agent by
facsimile or other electronic transmission (including e-mail), the Escrow Agent
is authorized to seek confirmation of such instructions by telephone call-back
to the person or persons designated on Schedule 1 hereto, and the Escrow Agent
may rely upon the confirmation of anyone purporting to be the person or persons
so designated. The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent.

 

(b) Assuming compliance with the provisions of this Agreement, Purchaser
acknowledges that the Escrow Agent is authorized to deliver the Escrow Shares to
the custodian account or recipient designated by Purchaser and the Stockholder
Representative in writing.

 

11. Compliance with Court Orders. In the event that any escrow property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a com1, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Agreement, the Escrow Agent is hereby expressly authorized,
in its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by opinion of legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in the
event that the Escrow Agent reasonably obeys or complies with any such writ,
order or decree it shall not be liable to any of the parties hereto or to any
other person, entity, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

5

 

 

12. . Miscellaneous. Except for changes to transfer instructions as provided in
Section 10, the provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Escrow Agent
and the other parties hereto. Neither this Agreement nor any right or interest
hereunder may be assigned in whole or in part by the Escrow Agent or any other
party hereto without the prior consent of all the other parties hereto. This
Agreement shall be governed by and construed under the laws of the State of New
York. Each of the parties hereto irrevocably waives any objection on the grounds
of venue, forum non-conveniens or any similar grounds and irrevocably consents
to service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of any court of the State of New York or United
States federal court, in each case, sitting in New York County, New York. To the
extent that in any jurisdiction any party may now or hereafter be entitled to
claim for itself or its assets, immunity from suit, execution attachment (before
or after judgment), or other legal process, such party shall not claim, and it
hereby irrevocably waives, such immunity. The parties further hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Agreement. No party to this Agreement is liable to
any other party for losses due to, or if it is unable to perform its obligations
under the terms of this Agreement because of, acts of God, fire, war, terrorism,
floods, strikes, electrical outages, equipment or transmission failure, or other
causes reasonably beyond its control. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. All signatures of the
parties to this Agreement may be transmitted by facsimile or other electronic
transmission (including e-mail), and such facsimile or other electronic
transmission (including e-mail) will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party. If any provision of this Agreement is determined to be
prohibited or unenforceable by reason of any applicable law of a jurisdiction,
then such provision shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in such
jurisdiction shall not invalidate or render unenforceable such provisions in any
other jurisdiction. A person who is not a party to this Agreement shall have no
right to enforce any term of this Agreement. The parties represent, warrant and
covenant that each document, notice, instruction or request provided by such
party to the other party shall comply with applicable laws and regulations.
Where, however, the conflicting provisions of any such applicable law may be
waived, they are hereby irrevocably waived by the parties hereto to the fullest
extent permitted by law, to the end that this Agreement shall be enforced as
written. Except as expressly provided in Section 7 above, nothing in this
Agreement, whether express or implied, shall be construed to give to any person
or entity other than the Escrow Agent and the other parties hereto any legal or
equitable right, remedy, interest or claim under or in respect of this Agreement
or the Escrow Shares escrowed hereunder.

 

[remainder of page intentional left blank]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

PURCHASER:       CHARDAN HEALTHCARE ACQUISITION CORP.       By: /s/ Jonas
Grossman                     Name: Jonas Grossman   Title: Member   Telephone: 
          STOCKHOLDER REPRESENTATIVE:     SHAREHOLDER REPRESENTATIVE SERVICES
LLC, solely in its capacity as the Stockholder Representative.       By: /s/ Sam
Riffe   Name: Sam Riffe   Title: Managing Director   Telephone:  (303)
648-4085                             ESCROW AGENT:     CONTINENTAL STOCK
TRANSFER AND TRUST       By: /s/ George Dalton   Name: George Dalton   Title:
Account Administrator   Telephone:  212-845-3291  

 

[Signature Page to Escrow Agreement]

 

 

 

 

Schedule l

 

Telephone Number(s) and authorized signature(s) for

Person(s) Designated to give Escrow Shares Transfer Instructions

 

Name   Telephone Number   Signature           Purchaser:                        
              Stockholder Representative:                   Chris Letang  
303-957-2855               Casey McTigue   415-363-6081               Lon
LeClair   303-222-2078               Paul Koenig   303-957-2850    

 

*Please complete call-backs in the order indicated above (i.e., call Chris
Letang first, Casey McTigue second, etc.)

 

 

 

 

EXHIBIT A

 

Shareholder  Escrow Shares  Yeda Research And Development Company Limited 
 19,340  FutuRx Ltd.   41,171  OrbiMed Israel Incubator LP   64,133  OrbiMed
Israel Partners Limited Partnership   132,509  Johnson and Johnson Innovation –
JJDC, Inc.   183,158  Takeda Ventures, Inc.   212,137  SBI JI Innovation Fund
LP   69,348  Dr. Juerg F. Geigy   23,655  Hans W. Schoepflin Trust   62,833 
Stichting Lichfield   62,418  Stichting Administratiekantoor the invisible hand
at work   7,747  Health for Life Capital S.C.A. SICAR   60,191  Health for Life
Capital FPCI ALPHA Compartment   34,972  MiraeAsset Capital Co., Ltd   35,484 
2016 KIF-MIRAE ASSET ICT Venture Fund   17,741  MIRAE ASSET Young Start-Up
Investment Fund   17,741  MiraeAsset-Celltrion New Growth Fund I   21,997  8VC
Angel Fund I, L.P   34,667  8VC Fund I Associates, L.P   816  8VC Fund I, L.P 
 86,819  8VC Entrepreneurs Fund I, L.P.   1,412  RMGP Bio-Pharma Investment Fund
LP   68,584  Chong Kun Dang Pharmaceutical Corp.   42,865  Handok Inc.   34,292 
Rhee, Joo Won   6,858  Rhee, Joo Kyung   5,144  Rhee, Joo Ah   5,144  CFAM 2017
LLC   429  Telmina Ltd.   68,584  KB Investment Co., Ltd   20,575  KB Digital
Innovation Investment Fund Limited Partnership   30,863  Baruch Family Revocable
Trust   4,731  Elevator Venture Holdings, Ltd.   5,914  Nhaft LLC   2,365  Tamar
Lifshitz   1,183  Noa Eliasaf-Shoham   1,183  33Steps Ltd.   1,183  Gigi Levy 
 3,548  Rafi Gidron   3,812  Guy Harmelin   874  Alon Hirsch   170  Altsuler
Shaham Trusts (Behalf of Einat Zisman )   2,210  Altshuler Shaham Trusts Ltd
(behalf of Ronald Ellis)   1,103  Altshuler Shaham Trusts Ltd (Behalf of Moshe
Talbi)   442  Altshuler Shaham Trusts Ltd (Behalf of Limor Miara)   442 
Altshuler Shaham Trusts Ltd (Behalf of Kobi Sudakov)   1,571  Altshuler Shaham
Trusts Ltd (Behalf of Boris Vaisman)   2,330  Altshuler Shaham Trusts Ltd
(Behalf of Alina Shitrit)   218  TOTAL   1,506,906 

 

 

 

 

